Citation Nr: 0624140	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-06 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

1.  Entitlement to an effective date earlier than July 27, 
2001, for the award of service connection for hearing loss.

2.  Entitlement to an effective date earlier than July 27, 
2001, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1964 to 
June 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the RO.

In a January 2002 rating decision, the RO granted service 
connection and an initial, noncompensable rating for hearing 
loss, and granted service connection and assigned an initial 
10 percent rating for tinnitus, each, effective July 27, 
2001.  In February 2002, the veteran submitted a letter that 
the RO accepted as a claim for an effective date earlier than 
July 27, 2001, for the grant of service connection for 
hearing loss and for tinnitus.  

In a December 2002 rating decision, the RO denied an 
effective date prior to July 27, 2001 for the grants of 
service connection for hearing loss and for tinnitus.  The 
veteran filed a notice of disagreement (NOD) with the 
effective date of each award in January 2003, and the RO 
issued a statement of the case (SOC) in January 2004.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in February 2004. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Although the veteran did not file a specific claim for 
service connection for either hearing loss or for tinnitus, 
in November 2001 he underwent VA ear, nose and throat 
examination in connection with his July 27, 2001 claim for an 
increased rating for otitis media; that examination 
culminated in a diagnosis of sensorineural hearing loss. 

3.  Thereafter, a January 2002 VA audiology examiner opined 
that the veteran's high frequency hearing loss and tinnitus 
were likely due to a combination of noise exposure and aging.

4.   By rating action of January 2002, the RO granted service 
connection for hearing loss and for tinnitus, effective July 
27, 2001.


CONCLUSION OF LAW

The claim for an effective date earlier than July 27, 2001, 
for the award of service connection for hearing loss and 
tinnitus is without legal merit.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. 3.159(c).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pellegrino v. Principe, 18 Vet. App. 112 
(2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), most 
recently, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In the present appeal, a November 2003 notice letter and the 
January 2004 SOC set out the provisions of 38 C.F.R. § 3.400 
and explained the criteria governing effective dates for 
direct service connection.  Moreover, the veteran and his 
representative have been afforded the opportunity to present 
evidence and argument with respect to the claim for an 
earlier effective date.  The Board finds that these actions 
are sufficient to satisfy any duties to notify and assist 
owed the veteran.  As will be explained below, the claim 
lacks legal merit; therefore, the duties to notify and assist 
required by the VCAA are not applicable to the claim on 
appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  If a claim is received within 
one year after separation from service, the effective date 
for the grant of service connection is the day following 
separation from service; otherwise, it is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action,  
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his duly-
authorized representative, or some person acting as next 
friend who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the  
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits, if the report relates to a disability that may 
establish entitlement.  However, there must first be a prior 
allowance or disallowance of a claim.  38 C.F.R. § 3.157(b). 

In this case, the veteran seeks an award of service 
connection for hearing loss and for tinnitus, prior to July 
27, 2001, the effective date assigned by the RO based on the 
date of receipt of the claim for an increased rating for 
service-connected otitis media.  However, the Board finds no 
legal basis for the assignment of an effective date for such 
an award prior to that date.  Simply stated, there was no 
pending claim for service connection for either hearing loss 
or for tinnitus prior to that date pursuant to which service 
connection could have been granted. 

Historically, the Board notes that, in June 1979, the veteran 
filed an original claim for service connection for a right 
ear infection.  At that time, there was no claim for service 
connection for hearing loss or for tinnitus.  In support of 
the claim for a right ear infection,  the RO considered the 
veteran's service medical records reflecting treatment for 
complaints of right ear pain and drainage and diagnoses of 
otitis media.  However, the service medical records, 
including the June 1968 discharge examination are negative 
for complaints, findings or diagnosis of hearing loss or 
tinnitus.  On VA examination in September 1979, the veteran 
complained of right ear pain.  The examiner indicated that 
audiology testing was performed; however, the diagnosis was 
right ear infection otitis media with no findings of hearing 
loss or tinnitus.  In a November 1979 rating decision, the RO 
granted service connection and assigned am initial, 
noncompensable rating for otitis media, effective June 27, 
1979, the date of the claim for service connection for a 
right ear infection. 

On July 27, 2001, the RO received a claim for an increased 
rating for otitis media.  
As a direct consequence of this letter, the veteran was 
afforded an ear, nose, and throat examination in November 
2001 that culminated in a diagnosis of sensorineural hearing 
loss.  In a January 2002 rating decision, the RO granted a 
higher 10 percent rating for otitis media, effective July 27, 
2001, and deferred a decision on the matter of the veteran's 
entitlement to service connection for hearing loss.  

The veteran was then afforded a VA examination in January 
2002.  The veteran stated that his hearing had been 
decreasing ever since service.   He reported a very high 
level of noise exposure during service and also reported a 
history of occupational noise exposure from working in a 
boiler room.  The veteran also reported that he experienced 
tinnitus in the right ear more than the left and that it 
occurred approximately four times per year.  It was noted 
that he was unsure of the date and circumstance of the onset.  
The examiner opined that the veteran's high frequency hearing 
loss and tinnitus were likely due to a combination of noise 
exposure and aging.  Thereafter, by rating action of January 
2002, the RO granted service connection for hearing loss and 
for tinnitus, effective July 27, 2001.  The RO noted that the 
VA opinions showed that the veteran's hearing loss and 
tinnitus was, at least in part, due to noise exposure in 
service.  The veteran contends that he is entitled to an 
effective date back to the date of his separation from 
service in June 1968.   

The Board notes that the applicable law and regulations 
clearly make it the veteran's responsibility to initiate a 
claim for service connection with VA if he seeks that  
benefit.  In this case, the veteran has not contended, and 
the evidence does not show, that he ever filed a claim for 
service connection for hearing loss or for tinnitus at any 
point prior to July 27, 2001.   In the veteran's February 
2002 claim for an earlier effective date, his January 2001 
NOD, and subsequent statements, the veteran asserted that he 
was not told about applying for disability benefits at VA and 
that a doctor at the VA hospital twenty five years earlier 
told him that he was not eligible for disability benefits.  
Even if the Board were to accept the veteran's assertions as 
credible, such still would not provide a legally sufficient 
basis for a grant of the benefits sought.

In this regard, the Board emphasizes that, while VA does have 
a duty to assist a claimant in developing facts pertinent to 
a claim, it is the claimant who must bear the responsibility 
for coming forth with the submission of a claim for benefits  
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA 
does make every effort to identify and notify claimants of 
the potential entitlement to benefits.  However, in this 
case, the Board must note that the claims file contains no 
communication from the veteran at any time prior to July 27, 
2001 that put VA on notice that potential entitlement to  
service connection for hearing loss and tinnitus had arisen.  
In fact, it wasn't until the November 2001 VA examiner's 
finding that the veteran had sensorineural hearing loss and 
the January 2002 VA examination report noting that the 
veteran had tinnitus that the VA was on notice of the 
potential entitlement to service connection for both 
disabilities.  The Board also notes that, notwithstanding the 
veteran's assertions advanced in support of this appeal, if 
the veteran needed assistance in filing a claim for 
disability benefits, he could have, at any time, availed 
himself of advice and assistance that is available-free of 
charge, and for the asking-from a VA veterans benefits 
counselor or a representative of a veterans service 
organization.

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by it.  The fact 
remains that, in this case, the very first date that the 
veteran could be determined to have filed a claim for service 
connection for hearing loss and for tinnitus was on July 27, 
2001, when he filed a claim for an increased rating for 
service-connected otitis media, more than one year following 
separation from service; thus, the date of the July 27, 2001 
claim is the earliest effective date that may be assigned for 
the award of those benefits.   

Under these circumstances, the claims for earlier effective 
dates for the awards of service connection for hearing loss 
and for tinnitus must be denied.  Where, as here, the law, 
and not the evidence, is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426,  430 (1994). 




ORDER

An effective date earlier than June 27, 2001, for the award 
of service connection for hearing loss and for tinnitus, is 
denied.  


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


